                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEVONTE LINDSEY,

                 Plaintiff,

         v.                                             Case No. 18-cv-1166-JPG-MAB

 TROY COMPTON, STEVE HERNDON and
 SHAN COLLINS,

                 Defendants.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice for failure to exhaust administrative remedies.

DATED: May 21, 2019

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
